Citation Nr: 1204700	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  04-16 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent prior to November 25, 2008, for lumbar degenerative arthritis with spondylolisthesis L5-S1, to include whether an increased evaluation is warranted on an extraschedular basis.

2.  Entitlement to an evaluation in excess of 20 percent since November 25, 2008, for lumbar spine degenerative arthritis with spondylolisthesis L5-S1, to include whether an increased evaluation is warranted on an extraschedular basis.

3.  Entitlement to an evaluation in excess of 20 percent for right lower extremity radiculopathy since November 25, 2008.

4.  Entitlement to an evaluation in excess of 20 percent for left lower extremity radiculopathy since November 25, 2008.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from March 1974 to March 1978.

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in September 2008.  This matter was originally on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  Prior to November 25, 2008, the orthopedic manifestations of the Veteran's service-connected lumbar spine disability, at their worst, including additional functional loss, included flexion limited to 60 degrees, extension limited to 20 degrees, right and left lateral flexion limited to 10 degrees, and right and left rotation limited to 30 degrees.  The orthopedic manifestations have not included ankylosis; forward flexion of the thoracolumbar spine 30 degrees or less; or severe lumbosacral strain with listing of the whole spine, marked limitation of forward bending in a standing position, positive Goldthwaite's sign, marked limitation of flexion in a standing position, loss of lateral motion with osteoarthritic changes or narrowing or irregularity of a joint space, or some of the above with abnormal mobility on forced motion. 

2.  Prior to November 25, 2008, the neurologic manifestations of the Veteran's service-connected lumbar spine disability, at their worst, included slightly diminished sensation as well as positive EMG findings.  The neurological manifestations have not been manifested by other than wholly sensory nerve involvement.

3.  Since November 25, 2008, the orthopedic manifestations of the Veteran's service-connected lumbar spine disability, at their worst, including additional functional loss, included flexion limited to 55 degrees, extension limited to zero degrees, right and left lateral flexion limited to zero degrees, and right and left rotation limited to 15 degrees.  The orthopedic manifestations have not included ankylosis; forward flexion of the thoracolumbar spine 30 degrees or less; or severe lumbosacral strain with listing of the whole spine, marked limitation of forward bending in a standing position, positive Goldthwaite's sign, marked limitation of flexion in a standing position, loss of lateral motion with osteoarthritic changes or narrowing or irregularity of a joint space, or some of the above with abnormal mobility on forced motion. 

4.  Since November 25, 2008, the neurologic manifestations of the Veteran's service-connected lumbar spine disability, at their worst, included diminished sensation, diminished reflexes but not by constant pain, foot drop, weakness, significant sensory loss, bowel or bladder impairment, muscle atrophy, loss of strength, or significant loss of reflexes. 

5.  The Veteran's service-connected lumbar spine disability, including both orthopedic and neurologic manifestations, does not cause an exceptional or unusual disability picture with such factors as marked interference with employment or frequent periods of hospitalization to render impractical the application of the regular rating standards. 


CONCLUSIONS OF LAW

1.  Prior to November 25, 2008, the criteria for an evaluation in excess of 40 percent for lumbar degenerative arthritis with spondylolisthesis L5-S1 have not been met.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002 and 2003); Diagnostic Codes 5235 to 5243 (2011). 

2.  Since November 25, 2008, the criteria for an evaluation in excess of 20 percent for the Veteran's orthopedic manifestations of lumbar degenerative arthritis with spondylolisthesis L5-S1 have not been met.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002 and 2003); Diagnostic Codes 5235 to 5243 (2011). 

3.  Since November 25, 2008, the criteria for an evaluation in excess of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2011). 

4.  Since November 25, 2008, the criteria for an evaluation in excess of 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2011). 

5.  The disability picture presented by the Veteran's service-connected lumbar spine disability does not warrant the assignment of increased ratings on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, service connection for spondylolisthesis was established from March 11, 1978, with a 10 percent disability rating.  

In September 2001, the Veteran filed a claim for increased compensation based on unemployability.  In October 2001, the Veteran submitted a statement indicating that he was experiencing back pain, numbness and perceived weakness in his lower extremities.  MRI dated in January 2002 demonstrated grade 1 spondylolisthesis as well as spondylolysis at L5-S1 with bilateral neural foraminal narrowing and mild generalized degenerative disc changes slightly more severe at the L5-S1 level but no spinal stenosis.    

In May 2002, the Veteran reported severe muscle cramps in his areas of his left hip, thigh, calf, and upper ankle.

In June 2003, the Veteran underwent VA examination.  At that time, the Veteran reported the onset of a severe episode of low back pain in late 2001 and again with daily low back pain with radiation of a sharp pain into the left leg down into the area inside the left calf and the left great toe.  The Veteran denied associated bowel or bladder problems.  He also reported being able to walk unaided although he reported using a walking stick if going for a walk.  He also reported that he had a back brace that did not seem to help him.  

Physical examination demonstrated normal appearance of the lumbar spine except for a mild flattening of the lumbar lordosis.  The spine was nontender.  Forward flexion of the lumbar spine was from zero to 75 degrees, extension was from zero to 15 degrees, lateral bending to the right was from zero to 15 degrees and to the left from zero to 12 degrees.  The Veteran had painful motion only on bending his spine to the left at 12 degrees.  The examiner noted that the Veteran's normal range of motion for forward flexion should be 90 degrees and that there were no factors such as body habitus that would affect his range of motion.  With repeated testing, the range of motion for forward flexion was still zero to 75 degrees; there was no spasm or weakness noted, no postural abnormalities, or fixed deformities.

Neurological examination demonstrated decreased light tough sensation in the left great toe.  Muscle strength and muscle mass was normal in the legs.  Deep tendon reflexes were 2+ at the knees and ankles.  The examiner noted that the Veteran was not known to have an intervertebral disc syndrome or a vertebral fracture.  X-rays showed progression of degenerative disc disease from August 3, 1998 and minimal increase in L5-S1 spondylolisthesis as well as similar facet sclerosis and possible L5 pars defects.  The Veteran was diagnosed as having, inter alia, spondylolisthesis and spondylolysis at L5-S1 with bilateral neural foraminal narrowing but no spinal stenosis; degenerative changes of the lumbar spine including facet hypertrophy.  

In August 2003, the Veteran's spondylolisthesis with degenerative joint disease of the lumbar spine was increased to 20 percent effective September 20, 2001.

An August 21, 2003, Neurology Consult Result indicates that the Veteran's chief complaint was constant left-sided low back pain with radiation to entire left lower extremity and also numbness of left foot-all symptoms of about two years' duration.  The Veteran reported that the low back pain was constant but that sometimes it was exacerbated, that it worsened whenever he tried to walk long distances.  The Veteran denied any symptoms in the right lower extremity.  The Veteran denied any symptoms referable to upper extremities or to cranial nerves.  There was no history of headaches, neck pain, blackout spells, convulsions, or any previous history suggestive of strokes or transient ischemic attacks.  The provider noted that x-ray of the lumbosacral spine in June 2003 revealed degenerative disc disease at L5-S1 associated with spondylolisthesis of L5 over S1.  

Neurological examination revealed no muscle atrophy of weakness of the lower extremities.  Sensory examination revealed intact appreciation for touch and pinprick over all four extremities. 

A November 3, 2003, Neurology Clinic Note indicates that the Veteran continued to have low back pain and left-sided sciatica but that the Veteran never went to physical therapy.  The provider noted that the Veteran "is a known case of degenerative disk disease, but he had no neurological deficits."  On examination, there was no weakness of his facial muscles or extremities and he was ambulatory.  The Veteran was able to walk on his heels and toes.  Earlier records from that day indicate that the Veteran denied pain on that day but stated that he is about the same and still experienced pain when up moving around.

In November 2003, the RO received the Veteran's Notice of Disagreement with the 20 percent rating assigned for the Veteran's service-connected back disability.  At that time, the Veteran noted that he could no longer jog or participate in any of the other strenuous sporting activities that once contributed to his healthy physical conduction and his positive state of mental health.  In June 2004, the Veteran perfected his appeal.

In November 2005, the Board remanded the case to afford the Veteran the opportunity to undergo a VA examination to assess the severity of his service-connected lumbar spine disability and any associated neurological disorders.

In March 2006, service connection was established for left lower extremity radiculopathy; and a 10 percent disability evaluation was assigned effective June 10, 2003.  

In October 2006, the Board remanded the case for a VA examination to determine the severity of the Veteran's back disability.

In July 2007, the Board denied increased evaluations for the Veteran's lumbar spine degenerative joint disease rated as 20 percent disabling or for left lower extremity radiculopathy rated as 10 percent disabling.

In a May 2008 Joint Motion for Remand (JMR), the parties (the Veteran and VA) agreed that remand was necessary because the Board did not adequately discuss the appropriateness of referring the case for extraschedular consideration.  In addition, the parties agreed that remand was warranted because the Board did not provide an adequate discussion on whether the Veteran was entitled to a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2005), "by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for other disabilities."  In May 2008, the Court signed the Order granting the JMR. 

In September 2008, the Board granted a 40 percent evaluation for intervertebral disc syndrome but denied a higher rating for IDS or a higher rating for the Veteran's left lower extremity radiculopathy.  In an October 2008 rating decision, the RO combined the evaluations of the Veteran's two separate disabilities (lumbar spine degenerative arthritis with spondylolisthesis grade one to two L5-S1 and radiculopathy left lower extremity) into one singe disability (intervertebral disc syndrome) and combined and increased the disability evaluations into one 40 percent disability rating effective September 20, 2001.

In a July 2009 JMR, the parties agreed that remand was necessary because the Board failed in its September 2008 decision to consider evidence relevant to the issue of whether the Veteran may be entitled to an extraschedular rating due to marked interference with employment and did not adequately discuss the appropriateness of referring the case for extraschedular consideration.  In August 2009, the Court signed the Order granting the JMR. 

In a September 2009 rating decision, the RO increased the Veteran's service-connected back disability evaluation to 50 percent based upon three separate 20 percent evaluations-limitation of flexion, left lower extremity radiculopathy, and right lower extremity radiculopathy.

In February 2010, a corrected JMR was issued.  The February 2010 JMR noted that the parties filed a partial JMR in July 2009 and that the issues on appeal were inadvertently listed as "entitlement to a disability rating greater than 40 percent for lumbar spine degenerative joint disease and a rating greater than 10 percent for associated radiculopathy."  In its decision, however, the Board granted a single 40 percent disability rating for lumbar spine degenerative joint disease-which the Board found, contemplated both the orthopedic and neurological manifestations of the Veteran's disability and thus the correct issue on appeal to be remanded in the JMR was only entitlement to a disability rating in excess of 40 percent for lumbar spine degenerative joint disease.

In August 2010, the Board remanded the case for referral for extraschedular consideration in accordance with the provisions of 38 C.F.R. § 3.321(b).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in July 2002, April 2003, December 2005, and July 2008 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  Together, the letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  The July 2008 letter specifically advised the Veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no other medical treatment records that he wished for VA to obtain on his behalf.  There is, therefore, no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in June 2003, November 2008.  38 C.F.R. § 3.159(c)(4).  The November 2008 VA examiner addressed the severity of the Veteran's lumbar spine disability in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The November 2008 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings, however, are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Multiple revisions have been made to the Schedule for Rating Disabilities for the spine.  

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Regulations in effect prior to September 23, 2002

Under 38 C.F.R. § 4.71a, Diagnostic Code 5287, unfavorable ankylosis of the cervical spine warranted a 40 percent rating and favorable ankylosis of the cervical spine warranted a 30 percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5288, unfavorable ankylosis of the dorsal spine warranted a 30 percent rating and favorable ankylosis of the dorsal spine warranted a 20 percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289, unfavorable ankylosis of the lumbar spine warranted a 50 percent rating and favorable ankylosis of the lumbar spine warranted a 40 percent rating.  
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5290, slight limitation of motion of the cervical spine warranted a 10 percent rating, moderate limitation of motion of the cervical spine warranted a 20 percent rating, and severe limitation of motion of the cervical spine warranted a 30 percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5291, slight limitation of motion of the dorsal spine warranted a noncompensable rating, and both moderate and severe limitation of motion of the dorsal spine warranted a 10 percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, slight limitation of motion of the lumbar spine warranted a 10 percent rating, moderate limitation of motion of the lumbar spine warranted a 20 percent rating, and severe limitation of motion of the lumbar spine warranted a 40 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, mild IVDS warranted a 10 percent rating, moderate IVDS with recurring attacks warranted a 20 percent rating, severe IVDS with recurring attacks and intermittent relief warranted a 40 percent rating, and pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief warranted a 60 percent rating.  

Under Diagnostic Code 5295, a 10 percent rating was warranted for a lumbosacral strain where there was characteristic pain on motion.  A 20 percent rating was warranted for a lumbosacral strain when there was muscle spasm on extreme forward bending, unilateral loss of lateral spine motion in a standing position.  A 40 percent rating was warranted for a severe lumbosacral strain with listing of the whole spine, marked limitation of forward bending in a standing position, positive Goldthwaite's sign, marked limitation of flexion in a standing position, loss of lateral motion with osteoarthritic changes or narrowing or irregularity of a joint space, or some of the above with abnormal mobility on forced motion. 

Regulations in effect as of September 23, 2002

Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating IVDS.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The applicable revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for rating intervertebral disc syndrome provide that preoperative or postoperative IVDS is to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Regulations in effect as of September 26, 2003

The diagnostic codes for rating diseases and injuries of the spine were re-designated as Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating.

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note(1):  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note(2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011). 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2011).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2011). 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124(a) (2011).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The use of terminology such as "mild," "moderate," and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2011). 

Diagnostic Code 8520 of the Rating Schedule provides the rating criteria for paralysis of the sciatic nerve, and, therefore, neuritis (Diagnostic Code 8620) and neuralgia (Diagnostic Code 8720) of that nerve.  Under Diagnostic Code 8520, disability ratings of 10 percent, 20 percent and 40 percent are assigned for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe and incomplete paralysis with marked muscular atrophy.  Id.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee and flexion of the knee weakened or (very rarely) lost.  Id. 

The Veteran's service-connected back disability has been rated as 40 percent disabling prior to November 25, 2008, and as combined three 20 percent disability ratings since November 25, 2008, (20 percent for lumbar spine degenerative arthritis with spondylolisthesis L5-S1, 20 percent for left lower extremity radiculopathy, and 20 percent for right lower extremity radiculopathy).

Evaluation of lumbar spine disability prior to November 25, 2008

The Veteran underwent VA examination in June 2003.  At that time, the Veteran's spine appeared normal, except for a mild flattening of the lumbar lordosis.  Range of motion testing demonstrated forward flexion to 75 degrees; extension to 15 degrees; right lateral bending to 15 degrees; and left lateral bending to 12 degrees.  Painful motion was only exhibited on left lateral bending at 12 degrees.  Repetitive motion did not decrease flexion.  There was no evidence of muscle spasm, weakness, postural abnormalities, or fixed deformities.  Upon neurological evaluation, sensation was intact except for decreased light touch sensation in the left great toe.  Muscle strength and mass were within normal limits.  Deep tendon reflexes were 2+ in the knees and ankles.  X-rays demonstrated a minimal increase in L5-S1 spondylolisthesis since August 1998, similar facet sclerosis, and possible L5 pars defects.  The Veteran was diagnosed as having spondylolisthesis and spondylolysis at L5-S1 with bilateral neural foraminal narrowing but no spinal stenosis and degenerative changes of the lumbar spine, including facet hypertrophy. 

VA treatment records indicate that the Veteran underwent a neurological evaluation in August 2003.  At that time, sensation was intact, with appreciation for touch and pinprick, over all four extremities, but was subjectively decreased in the left lower extremity.  Deep tendon reflexes were 2+ bilaterally.  There was no evidence of paraspinal spasm or tenderness in the back.  The Veteran's gait was normal and he was able to walk on his heels and toes. Although the neurological examination did not reveal any objective neurological deficit, the examiner's impression was low back pain and left-sided sciatica secondary to degenerative disc disease at L5-S1 associated with spondylolisthesis. 

Upon VA examination in January 2006 VA examination, the Veteran ambulated with a normal gait and was able to walk on his toes.  He was not able to walk on his heels due to back pain.  There was mild tenderness over the lumbar paraspinal area, but no palpable muscle spasm.  Forward flexion was to 70 degrees, limited by pain.  Extension was to 30 degrees, limited by pain.  Left lateral flexion was to 20 degrees, limited by pain.  Right lateral flexion was to 40 degrees, with minimal pain. Rotation, bilaterally, was to 45 degrees, with no pain.  Bilateral lower extremities revealed full motor strength and 2+ deep tendon reflexes.  At rest, the Veteran exhibited decreased sensation across the dorsum and sole of the left foot.  With repetitive activity, the Veteran experienced an increase of decreased sensation in the right foot and ankle as well.  X-rays demonstrated marked degenerative changes and grade I and II spondylolisthesis at L5-S1; mild degenerative changes elsewhere in the lumbar spine; and mild compression of L1.  December 2005 MRI results demonstrated T12-L1 mild to moderate right paracentral disc protrusion; L1-2 mild right postero-lateral disc bulge; L2-3 minor postero-lateral disc bulging slightly more to the left side; L3-4 mild diffuse leftward disc bulge; L4-5 slight annular bulge; and L5-S1 moderate spondylolisthesis at the lumbosacral junction with severe degenerative disc disease and probable pars intra-articularis defects; also moderate bilateral foraminal stenosis.  The Veteran was diagnosed as having degenerative disc disease with spondylolisthesis L5-S1 and radiculopathy.  With repetitive activity, the examiner opined that he was likely to have an increase of flare-ups, with pain, numbness, decreased endurance, and a loss of range of motion with pain being the primary symptom.  Loss of range of motion was likely to include another loss of 30 degrees.  His back problems significantly limited his employability as a truck driver. 

Upon VA examination in December 2006, the Veteran ambulated with a normal gait and was able to walk on his toes.  He was not able to walk on his heels due to back pain.  There was mild tenderness over the lumbar paraspinal area, but no palpable muscle spasm.  Forward flexion was to 70 degrees.  Extension was to 20 degrees.  Lateral flexion, bilaterally, was to 20 degrees.  Lateral rotation, bilaterally, was to 40 degrees.  Pain only began at the endpoints of the range of motion.  With repetitive bending, the Veteran began to experience numbness in his legs and worsening pain throughout all motions.  Examination of his lower extremities demonstrated full motor strength and 2+ deep tendon reflexes.  There was decreased sensation across the plantar and dorsum up to the mid foot bilaterally.  Negative straight leg raise bilaterally.  A May 2006 EMG demonstrated mild peripheral polyneuropathy.  X-rays demonstrated marked degenerative changes and grade I to II spondylolisthesis at L5-S1 and mild degenerative changes.  The examiner remarked that subjectively the Veteran's condition had slightly worsened since his last examination.  With repetitive activity there was likely to be an increase in pain, stiffness, lack of endurance, and strength, but no loss of coordination.  The loss of range of motion with an acute flare-up was likely include another 30 degrees of loss of flexion and another 5 to 10 degrees of right and left lateral flexion and rotation. 

Prior to November 25, 2008, the Veteran was not entitled to a rating in excess of 40 percent pursuant to Diagnostic Code 5293 for his service-connected lumbar spine disability.  As set forth above, in order for the Veteran's lumbar spine disability to warrant an evaluation in excess of 40 percent, the evidence must show pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief, ankylosis, or evidence of incapacitating episodes having a total duration of at least 6 weeks during a 12-month period.  These symptoms have clearly not been demonstrated prior to November 25, 2008.

The Board has considered whether a higher evaluation is warranted when orthopedic symptoms and neurologic symptoms are evaluated separately.  When separately evaluating the orthopedic manifestations and neurologic manifestations of the Veteran's lumbar spine disability prior to November 25, 2008, pursuant to Diagnostic Code 5292, for limitation of motion of the lumbar spine, the Veteran's orthopedic manifestations were no more than moderate.  

In June 2003, forward flexion was to 75 degrees; extension to 15 degrees; right lateral bending to 15 degrees; and left lateral bending to 12 degrees.  Painful motion was only exhibited on left lateral bending at 12 degrees.  Repetitive motion did not decrease flexion.  There was no evidence of muscle spasm, weakness, postural abnormalities, or fixed deformities.  

In January 2006, forward flexion was to 70 degrees, limited by pain; extension was to 30 degrees, limited by pain; left lateral flexion was to 20 degrees, limited by pain; right lateral flexion was to 40 degrees, with minimal pain; and rotation, bilaterally, was to 45 degrees, with no pain.    

In December 2006, forward flexion was to 70 degrees, extension was to 20 degrees, lateral flexion, bilaterally, was to 20 degrees, lateral rotation, bilaterally, was to 40 degrees.  Pain only began at the endpoints of the range of motion.  The loss of range of motion with an acute flare-up was likely to include another 30 degrees of loss of flexion and another 5 to 10 degrees of right and left lateral flexion and rotation. 
 
As noted above, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  

Prior to November 25, 2008, at their worst, extension and lateral flexion were limited by less than half of the normal motion; the Veteran, however, retained greater than 65 percent of normal flexion.  Thus, even when considering functional loss due to pain on use or due to flare-ups, a higher than 20 percent rating for the Veteran's orthopedic manifestations are not warranted pursuant to Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

In addition, prior to November 25, 2008, a higher than 20 percent evaluation was not warranted for the Veteran's orthopedic manifestations of his service-connected lumbar spine disability pursuant to any other diagnostic code related to the spine as he clearly did not demonstrate ankylosis; forward flexion of the thoracolumbar spine 30 degrees or less; severe lumbosacral strain with listing of the whole spine, marked limitation of forward bending in a standing position, positive Goldthwaite's sign, marked limitation of flexion in a standing position, loss of lateral motion with osteoarthritic changes or narrowing or irregularity of a joint space, or some of the above with abnormal mobility on forced motion. 
    
With respect to the neurologic manifestations of the Veteran's service-connected lumbar spine disability, prior to December 25, 2008, the Veteran's lower extremity radiculopathy has been evaluated pursuant to 38 C.F.R. § 4.124a , Diagnostic Codes 8599-8520 (2011) for incomplete paralysis of the sciatic nerve.  

In June 2003, sensation was intact except for decreased light touch sensation in the left great toe; muscle strength and mass were within normal limits; and deep tendon reflexes were 2+ in the knees and ankles.  In August 2003, sensation was intact, with appreciation for touch and pinprick, over all four extremities, but was subjectively decreased in the left lower extremity; and deep tendon reflexes were 2+ bilaterally.  In January 2006, bilateral lower extremities revealed full motor strength and 2+ deep tendon reflexes; at rest, the Veteran exhibited decreased sensation across the dorsum and sole of the left foot; and with repetitive activity, the Veteran experienced an increase of decreased sensation in the right foot and ankle as well. A May 2006 EMG demonstrated mild peripheral polyneuropathy.  In December 2006, examination of his lower extremities demonstrated full motor strength and 2+ deep tendon reflexes; decreased sensation across the plantar and dorsum up to the mid foot bilaterally; negative straight leg raise bilaterally.  

In light of the evidence of record, which indicates slightly diminished sensation as well as positive EMG findings, the Board finds that the neurologic manifestations of the Veteran's service-connected lumbar spine disability, prior to November 25, 2008, is comparable to mild, incomplete paralysis of the sciatic nerve.  At most, the evidence shows some sensory loss but no motor deficits.  As such, manifestations expected for moderate neuropathy are not present. 

Therefore, combining the 20 percent evaluation for the Veteran's orthopedic manifestations of his lumbar spine disability with the 10 percent evaluations for each lower extremity radiculopathy, does not afford him a higher evaluation than the 40 percent already assigned prior to November 25, 2008.

Evaluation of lumbar spine disability since November 25, 2008

The Veteran underwent VA examination in November 2008 at which time he reported that he was in constant pain that woke him at night and kept him from falling asleep.  The Veteran reported a constant dull aching that was 3/10 reaching 7-8/10 and radiating into bilateral extremities.  The Veteran reported that the pain was transient in nature but could also last overnight.  The Veteran reported that he was able to care for himself on an average painful day as well as during painful flare-ups, he was able to stand approximately five minutes, walk 50 yards, and lift a bag of groceries.  The Veteran reported that he could only sit for approximately 15 minutes before having to get up secondary to back pain.  The Veteran denied using any assistive devices, braces, or orthotics.  His aggravating factors were long standing, sitting, walking, bending, and twisting-type movements.  The Veteran reported that his flare-up episodes occurred several times daily and that during these episodes, he would experience additional weakness, fatigue, and loss of coordination where he loses his balance.  These can also be transient episodes based on positional movements or may linger to last overnight before his pain levels subside back to average pain levels.  The Veteran reported using rest and Naproxen as alleviating factors.

Physical examination demonstrated that he had slow, deliberate movements with mild splinting posture.  The Veteran had normal spine, hip, and shoulder alignment.  Palpation revealed mild spinous process tenderness L4 through S1, left-sided erector spinae and paraspinal muscle tenderness, and left-sided SI joint tenderness.  Range of motion testing revealed flexion to 60 degrees prior to pain and then 70 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, and bilateral rotation to 30 degrees.  The examiner noted that the movements were completed three times.  The examiner also noted that the Veteran was only able to complete two repetitions of extension to 10 degrees.

Neurological examination revealed intact motor and sensory function T12 thorough S2.  There was, however, decreased sensation in the L5-S1 dermatome region and decreased strength in the EHL of the left toe.  The Veteran had 1+ reflexes at L4-S1 bilaterally.  There was a negative straight leg raise, negative opposite leg crossover, positive pelvic rock, and no clonus.  X-rays showed no changes from January 2006.

The Veteran was diagnosed as having spondylolisthesis with degenerative joint disease of the lumbar spine with lower extremity radiculopathy.  The examiner opined that he would expect the Veteran would have approximately 10-15 degrees of loss of range of motion during a painful flare-up episode and that he would have moderate weakness, moderate fatigability, and moderate incoordination with painful flare-up episodes.    

When evaluating the orthopedic manifestations and neurologic manifestations of the Veteran's lumbar spine disability since November 25, 2008, separately, pursuant to Diagnostic Code 5292, for limitation of motion of the lumbar spine, the Veteran's orthopedic manifestations were still no more than moderate.  Although there would be virtually no movement with extension, or lateral flexion, during episodes of flare-up, the Veteran still retains more than half of his normal flexion.    

In addition, a higher than 20 percent evaluation was not warranted for the Veteran's orthopedic manifestations of his service-connected lumbar spine disability pursuant to any other diagnostic code related to the spine as he clearly did not demonstrate ankylosis; forward flexion of the thoracolumbar spine 30 degrees or less; severe lumbosacral strain with listing of the whole spine, marked limitation of forward bending in a standing position, positive Goldthwaite's sign, marked limitation of flexion in a standing position, loss of lateral motion with osteoarthritic changes or narrowing or irregularity of a joint space, or some of the above with abnormal mobility on forced motion. 

Further, the Veteran's lower extremity radiculopathy is characterized by diminished sensation in the L5-S1 dermatome region, decreased strength in the EHL of the left toe, and diminished reflexes bilaterally.  It is not, however, characterized by constant pain, foot drop, weakness, significant sensory loss, bowel or bladder impairment, muscle atrophy, loss of strength, or significant loss of reflexes. Consequently, the Veteran's radiculopathy is no more than moderate in degree, warranting the currently assigned 20 percent disability evaluations for each lower extremity.  38 C.F.R. § 4.7 (2011). 

The Board has also considered whether a higher evaluation is warranted since November 25, 2008, when the orthopedic and neurologic symptoms are evaluated together.  Since November 25, 2008, however, the Veteran has not been entitled to a rating in excess of 40 percent for his service-connected lumbar spine disability.  As set forth above, in order for the Veteran's lumbar spine disability to warrant an evaluation in excess of 40 percent, the evidence must show pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief, ankylosis, or evidence of incapacitating episodes having a total duration of at least 6 weeks during a 12-month period.  These symptoms have clearly not been demonstrated since November 25, 2008.

Other Considerations

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  

In the present case, a claim of entitlement to a TDIU was raised by the Veteran but denied by VA in a September 2009 rating decision.  To date, the Veteran has not disagreed with that determination.  Nothing in Rice suggests that the finality of that decision can be overcome by subsequent allegations that the Veteran is entitled to a total rating (that is, by a subsequent informal TDIU claim).  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  

In August 2010, the Board remanded the case for referral to the Director of Compensation and Pension for a determination as to whether the Veteran was entitled to assignment of an extraschedular rating for low back disability in accordance with the provisions of 38 C.F.R. § 3.321(b).  

As the Court explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Floyd, 9 Vet. App. at 95. 

In November 2010, the Director of Compensation and Pension Service found that entitlement to an extraschedular evaluation for the Veteran's service-connected low back disability was not warranted.  

Therefore, the issue of an extraschedular rating under 38 C.F.R. § 3.321(b) is no longer in the first instance.  It follows that the Board now has jurisdiction to adjudicate the extraschedular issue on the merits.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996). 

Along with specific findings in June 2003, August 2003, January 2006, December 2006, and November 2008, the Director noted that on VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran indicated that he last worked full time in October 2000 at a hotel.  He discontinued working due to his hearing loss and back condition.  In September 2001, the Veteran submitted a statement attesting to the effects of his back condition on employment.  He claimed that he could not stand longer than two minutes without becoming uncomfortable and he had missed work due to his back injury.  While working at Don Moore Chevrolet in auto sales, the Veteran reportedly missed three months of work from January 1998 to June 1999.  On VA examination in June 2003, the Veteran complained of pain with standing and walking.  Occupational history showed he was unemployed during this time.  He worked as a truck driver from December 2002 to March 2003; however, he reportedly quit this job because his back condition precluded his ability to unload trucks.  On VA examination in December 2006, the Veteran stated that he felt he lost employment opportunities, to include as a truck driver and post office work, due to his back condition.  He indicated he had been unable to find gainful employment.  The Veteran could not perform manual labor and could not comfortably perform sedentary work for a prolonged period.  

The Director stated, 

The evidentiary record fails to demonstrate an exceptional or unusual disability picture for the Veteran's low back disability that renders application of the regular rating criteria as impractical.  See Thun, 22 Vet. App. 111 (2008).  In this case, the Veteran's subjective report of missing three months of work has not been substantiated.  His limitations with walking, sitting, and standing are expected functional limitations that would normally be associated with a significant low back disability with neurological manifestations.  The symptomatology demonstrated in the evidentiary record, such as pain, loss of motion, tenderness, flare-ups, and neurological deficits of the lower extremities are appropriately rated under the applicable diagnostic code contained in the rating criteria.

The Board agrees and finds that the Veteran's lumbar spine disabilities do not markedly interfere with his ability to work, meaning above and beyond that contemplated by his separate schedular ratings.  38 C.F.R. § 3.321(b)(1). Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In addition, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due solely to his service-connected lumbar spine disabilities, to suggest he is not adequately compensated for his disability by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1).  See also VAOPGCPREC 6-96. That is, there is no evidence or allegation of inpatient treatment for his low back or lower extremity disabilities.  

In summary, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to an evaluation in excess of 40 percent prior to November 25, 2008, in excess of 20 percent since November 25, 2008, for lumbar spine degenerative arthritis with spondylolisthesis L5-S1, to include whether an increased evaluation is warranted on an extraschedular basis as well as the claims of entitlement to evaluations in excess of 20 percent for right and left lower extremity radiculopathy since November 25, 2008.








(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 40 percent prior to November 25, 2008, for lumbar degenerative arthritis with spondylolisthesis L5-S1, to include whether an increased evaluation is warranted on an extraschedular basis, is denied.

Entitlement to an evaluation in excess of 20 percent since November 25, 2008, for lumbar spine degenerative arthritis with spondylolisthesis L5-S1, to include whether an increased evaluation is warranted on an extraschedular basis, is denied.

Entitlement to an evaluation in excess of 20 percent for right lower extremity radiculopathy since November 25, 2008, is denied.

Entitlement to an evaluation in excess of 20 percent for left lower extremity radiculopathy since November 25, 2008, is denied.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


